DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
3.	Claims 1, 3, 8-10, 12, 27, 28, 32 and 33 are amended.
4.	Claims 1-3, 5-12 and 27-35 are remaining in the application.
5.	The previously submitted Drawings are accepted.
6.	The amended Specification is accepted.
Allowable Subject Matter
7.	Applicant’s amendments overcome all previous objections and rejections as presented in the Final Rejection mailed on 11/30/2020.
8.	In view of the foregoing, the remaining claims 1-3, 5-12 and 27-35 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest the claimed marine array, comprising a first cable configured to be towed by a vessel and carry a submerged payload through a marine environment; and a modular foil system coupled with the first cable and configured to bias the submerged payload toward a target position, the modular foil system including: including a group of foil sections collectively defining an angle of attack; a pair of through cables supporting the group of foil sections within the modular foil system and converging toward a first connection point at a first end of the group of foil sections and a second connection point at a second end of the group of foil sections, the first end opposite the second end; and a second cable coupled to the first connection point and extending away from the group of foil sections, as claimed.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/15/2021